741 F.2d 699
UNITED STATES of America, Plaintiff-Appellee,v.Charles McGILL, John Hartsel, Patrick Murphy, a/k/a JamesMurphey and Arthur Desroches, Defendants-Appellants.
No. 82-3736.
United States Court of Appeals,Fifth Circuit.
Aug. 30, 1984.

Joel Hirschhorn, Harry M. Solomon, Miami, Fla., Robert Glass, New Orleans, La., for McGill.
Louis Vernell, North Miami Beach, Fla., for Hartsel & Murphy.
Robert N. Habans, Jr., New Orleans, La., for Des Roches.
John P. Volz, U.S. Atty., Howat A. Peters, Jr., Harry W. McSherry, Asst. U.S. Attys., New Orleans, La., for plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of Louisiana.
ON PETITIONS FOR REHEARING
Before TATE, JOLLY and DAVIS, Circuit Judges.
PER CURIAM:


1
We find merit to McGill's argument on application for rehearing that the following statement in our opinion at 736 F.2d 223, 228 represents an erroneous conclusion of law:  "Even if the arrest was illegal, McGill voluntarily signed a form consenting to the search.  Evidence obtained from an informed and voluntary consent to search is admissible despite an illegal arrest."    (citing cases)


2
The above statement is not essential to the opinion and is deleted.


3
Except as noted above, the petitions for rehearing filed in the above entitled and numbered cause are denied.